Citation Nr: 0922422	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-37 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for disorders of the 
lumbar spine, left hip, and left knee, to include as 
secondary to residuals of a service-connected gunshot wound 
of the left great toe.

2.  Entitlement to service connection for a vascular 
disorder, to include a skin rash, on a direct basis and as 
secondary to herbicide exposure.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound of the left great toe.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The issues of entitlement to service connection for disorders 
of the lumbar spine, left hip, and left knee, to include as 
secondary to service-connected residuals of a gunshot wound 
of the left great toe, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange or other herbicide agents.

2.  A vascular disorder, to include a skin rash, did not have 
its onset in service, and is not attributable to service, to 
include exposure to herbicides.  

3.  A January 2007 VA examination revealed a residual painful 
well-healed painful surgical scar over the first digit of the 
left foot.

4.  The Veteran's residuals of a gunshot wound of the left 
great toe are not indicative of a moderately severe foot 
injury.


CONCLUSIONS OF LAW

1.  A vascular disorder, to include a skin rash, was not 
incurred in or aggravated by active service and is not 
secondary to in-service herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound of the left great 
toe have not been met.  38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284 
(2008).

3.  The criteria for a separate compensable rating for a 
scar, left great toe, have been met. 38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and, (3) that the claimant is expected to 
provide.  

Regarding the Veteran's claim for entitlement to service 
connection for a vascular disorder, to include a skin rash, 
the Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of the Veteran's claims, the RO informed the 
Veteran of the information necessary to substantiate his 
claims in October 2006.  At that time, he was informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  This 
letter also addressed the assignment of disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson.  

Regarding the Veteran's increased rating claim, the Board 
notes that the recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) applies to this case.  In accordance with 
the directives of Vazquez, the Veteran was notified of the 
evidence and information necessary to support his claims for 
benefits in August 2008.  This letter contained a copy of the 
pertinent diagnostic criteria for rating disabilities under 
which he had been evaluated.  Although the August 2008 letter 
was sent after the initial adjudication of the claim, 
following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim in September 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Further, the Veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  As such, the Board has 
also considered whether a VA medical examination or opinion 
should be obtained prior to the adjudication of the Veteran's 
claim for service connection for a skin disorder.  See 38 
U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008).  In this 
case, the Board finds that a VA examination is not necessary 
to determine whether any skin disorders are related to his 
period of honorable service, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained below, there is no competent medical 
evidence of an in-service diagnosis for any vascular or skin 
disorder, nor any evidence of aggravation of a preexisting 
disorder, and none is evident from the service treatment 
records.  Also significant is the fact that the Veteran's 
post-service treatment records do not provide a link to 
service for any currently-diagnosed disorder, and that the 
Veteran's record is silent for a current diagnosis for a 
disease linked to herbicide exposure.  In light of these 
findings, the second and third prongs of McLendon have not 
been met.  Moreover, the Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); but see Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (emphasizing that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the 
Veteran; rather, the Board must assess the Veteran's 
credibility in reporting the statements to the medical 
examiner).  A medical nexus opinion, under the circumstances 
presented in this case, is not warranted.  As explained in 
greater detail below, there is no competent evidence that any 
currently-diagnosed skin disorders are related to the 
Veteran's service.  

Turning to the claim for a higher rating for the Veteran's 
service-connected left great toe disability, the duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  In this case, the 
Veteran was afforded a VA examination addressing the severity 
of his disability in January 2007.  There is no evidence 
within the record to suggest that the Veteran's disability 
has worsened since that time or that the examination was 
inadequate.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Agent Orange Presumption

The Veteran claimed that he suffers from a vascular disorder, 
to include rash-type symptoms, where veins are rupturing 
under the skin, and that this disorder originated during his 
period of active service.  See VA Form 21-4138, September 30, 
2006.  The Veteran has attributed this disorder to exposure 
to herbicides during his Vietnam service.  Several VA 
outpatient reports have noted complaints of orange, red, 
brown, and black purpuric plaques, mainly on the lower 
extremities.  The Veteran was diagnosed with benign pigmented 
purpura in September 2007 and a skin tag in May 2008.  See VA 
treatment reports, September 5, 2007; May 1, 2008.

As a preliminary matter, the Board notes that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 
(2008).  The Veteran's service personnel records show that he 
served in the Republic of Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 
C.F.R. § 3.309 (2008).

The evidence of record indicates that the Veteran does not 
have a currently-diagnosed disease that meets this 
presumption.  While the record reflects various diagnoses for 
his skin condition, he has not been diagnosed with chloracne, 
any other acneform diseases consistent with chloracne, or 
porphyria cutanea tarda.  Similarly, vascular disease is not 
included among the diseases that are presumed to be related 
to herbicide exposure.  Therefore, the Veteran does not 
currently have a diagnosis of any skin disorder that is 
recognized as a presumptive disease due to the exposure to 
herbicides.  VA regulations are clear on what type of 
disorders are entitled to such presumption.  

III.  Direct Service Connection

Although the Veteran's currently-diagnosed skin disorder is 
not among the presumptive disorders as per 38 C.F.R. § 
3.309(e), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual, direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The Veteran has asserted that 
he has skin disorders which originated during his period of 
active service, to include exposure to inoculations.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Veteran has been diagnosed with benign pigmented purpura 
in September 2007 and a skin tag in May 2008.  See VA 
treatment reports, September 5, 2007; May 1, 2008.  Thus, 
element (1) of Hickson has been satisfied for the Veteran's 
claim, as the Veteran has provided evidence of diagnoses for 
multiple skin disorders.  

The Board notes that the Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis for 
any dermatological or vascular disorder, to include skin tags 
and purpura.  Following a separation examination in December 
1971, the examiner noted that the Veteran's skin and vascular 
system were "Normal."  The Veteran checked "No" to skin 
diseases at that time.  See VA Standard Forms 88 and 89, 
December 13, 1971.  Furthermore, during the Veteran's VA 
examination in May 1972, the examiner noted that the 
Veteran's skin was clinically normal.  

The first medical evidence of a chronic skin condition is 
dated in 2005, more than 30 years after the Veteran's period 
of active service.  A December 2005 private report noted that 
the Veteran presented with a rash on his arms and legs.  It 
was also present on his body.  It had a raised and irritated 
appearance.  The rash was asymptomatic, but the private 
provider called it dramatic.  The provider opined that the 
rash was a pigmented purpuric-type inflammation, or possibly 
vasculitis.  While the Veteran's in-service exposure to Agent 
Orange was noted, the treating physician did not provide an 
opinion as to the etiology of the Veteran's condition.  The 
Court has held that "a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional." LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  While noting in-service herbicide exposure, the 
physician did not link the Veteran's current disability to 
that exposure.  

While the Veteran's claims file contains a VA medical history 
noting treatment for various skin disorders, to include 
rashes, pigmentation, and tags, there is no competent medical 
evidence in the record that relates any vascular or 
dermatological disorder directly to service.  Therefore, the 
second and third elements of Hickson have not been met, as 
the record is silent as to any persuasive evidence of an in-
service incurrence or aggravation of any skin or vascular 
disorder, and the Veteran's record lacks competent medical 
evidence of a nexus between any of these disorders and the 
Veteran's period of active service.  

According to the Veteran, his current vascular disorder is 
the result of either exposure to herbicides, as discussed in 
detail above, or in-service inoculations.  See VA Form 21-
4138, received July 16, 2007.  To that end, the Board 
observes that, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992)  (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury-to determine whether to grant service 
connection.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir, 
March 3, 2009).  

Here, the Board does not find that the Veteran is competent 
to render diagnoses of in-service skin disorders to include 
purpura.  While the Veteran is certainly competent to report 
observable skin rashes, he has not been shown to be competent 
to identify this specific disorder based solely on 
observation.  Further, while the Veteran has asserted that 
his skin disorder is the result of exposure to herbicides in 
Vietnam, or to inoculations, he has not demonstrated the 
medical knowledge required to establish an etiological nexus 
between his skin/vascular disorder and in-service exposure to 
either in-service herbicide exposure or exposure to 
inoculations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran offered in support of 
his claim have been given full consideration by the Board, 
they are not considered competent medical evidence and do not 
serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.

Although the Board has determined that the Veteran's lay 
statements are not competent, the Board further notes that 
his assertions regarding a chronic, in-service 
dermatological/vascular disorder lacks credibility.  At the 
time of separation, as noted above, the Veteran specifically 
checked "No" to a history of skin diseases during his 
period of active duty.  See VA Standard Form 89, December 13, 
1971.  The Veteran's VA examination of May 1972, noting 
clinically normal skin, coupled with the lack of in-service 
medical evidence to corroborate the Veteran's claim, the 
forces the Board to determine that the Veteran's lay 
statements are of limited probative value.

As such, the competent evidence does not establish that the 
Veteran's claimed disorder began in service.  Despite the 
Veteran's contentions that his disorder is related to 
service, there is no competent medical evidence to support 
his contentions.  Although the Veteran's claims file contains 
numerous accounts of treatment and diagnoses for 
dermatological and vascular conditions, none of his examiners 
have linked any current disorder to his period of service.

In sum, the competent evidence does not establish this 
disorder had its onset in service, or is etiologically 
related to service, to include exposure to herbicides and 
inoculations.  The record establishes that the first post-
service evidence of the claimed disorder occurred in 2005, 
more than three decades after separation.  This significant 
lapse of time is highly probative evidence against the 
Veteran's claims of a nexus between his current diagnoses and 
active military service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post- service medical treatment may be 
considered in the analysis of a service connection claim).  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's claimed 
vascular/skin disorder is not related to his period of active 
service.  His record also lacks any current diagnosis for a 
disorder linked to herbicide exposure.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  Thus, the 
preponderance is against the Veteran's claims, and his claims 
for service connection must be denied.

VI. Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.71a5 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

In this case, the Veteran is currently service connected for 
residuals of a gunshot wound, left great toe, with fracture, 
rated at 10 percent disabling.  Pursuant to Diagnostic Code 
5284, a 20 percent rating is warranted for a moderately 
severe foot injury.  A 30 percent rating is warranted for a 
severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).  With actual loss of use of the foot, a 40 
percent rating is assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5167 (2008).  

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, 
regarding the Veteran's claim for an increased rating under 
Diagnostic Code 5284, the Board must evaluate the evidence of 
record and reach a decision that is equitable and just.  See 
38 C.F.R. § 4.6 (2008)

The Veteran was afforded a VA examination in January 2007 to 
assess his current level of disability.  At that time, the 
Veteran noted worsening symptoms to include very sharp pain 
with exacerbations 2-3 times per week.  He also complained of 
stiffness, weakness, and redness of the left toe, as well as 
tingling in the left foot.  Swelling of the toe was not 
reported.  It was noted that the Veteran wore shoes with 
corrective inserts, but that he has never ambulated with a 
cane.  He also stated that his toe did not lock. The examiner 
noted a small, well-healed incision over the first digit at 
the base of the toe that was painful to palpation.

On examination, there was no pain on motion, passive or 
active, even with repetition, and no abnormal calluses were 
observed.  While abnormal shoe wear was noted, posture was 
observed to be normal.  There was no evidence of hammertoes, 
claw foot, flatfeet, hallux valgus, or any other deformities 
aside from scars.  The examiner diagnosed arthritis of the 
left metatarsophalangeal joint (MTP) and interphalangeal 
joint (IP) joint.

The Veteran's VA outpatient records note intermittent reports 
of treatment for this disability, including several dates of 
treatment following an accident in May 2008 in which he fell 
down a hole on a construction site resulting in a fracture of 
the 5th metatarsal.  Immediately after the accident, a May 
15, 2008, VA outpatient report noted that, aside from the new 
fracture, the Veteran's left foot was otherwise normal.  The 
Veteran's record is silent for objective evidence showing a 
greater degree of disability than that identified in January 
2007.

While the Veteran's condition is clearly not asymptomatic, it 
is not analogous to a moderately severe foot injury.  As 
noted above, the Veteran reported symptoms to include very 
sharp pain with exacerbations 2-3 times per week, stiffness, 
weakness, and redness of the left toe, as well as tingling in 
the left foot.  However, he did not require the use of a cane 
or other assistive device, and his range of motion was 
normal, as was as his posture.  Moreover, a recent VA 
examination dated in April 2008 notes that the Veteran 
continued to work as a carpenter.  The Board finds that the 
overall severity of the Veteran's left toe condition more 
closely approximates moderate disability.  As a moderately 
severe disability has not been demonstrated, a disability 
rating in excess of 10 percent, as per Diagnostic Code 5284, 
must be denied.  

There is no evidence of tarsal malunion or non-union.  
Accordingly, the criteria for a rating in excess of 10 
percent under Diagnostic Code 5283 are not met.  

However, the Board notes that, under Diagnostic Code 7804, 
superficial scars that are painful on examination warrant a 
10 percent evaluation.  As noted above, during a January 2007 
VA examination, a small, well-healed incision over the first 
digit was observed, with some pain to palpation at the base 
of the toe.  Therefore, this diagnostic code is applicable 
and an additional 10 percent disability rating is warranted 
for the veteran's surgical scar throughout the course of the 
appeal.

The Board acknowledges the Veteran's statements that his 
disabilities result in significant pain and are worse than 
currently evaluated.  While the Veteran is competent to 
report that he has pain in these areas, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  The 
Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for the Veteran's 
service-connected disabilities.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997); and DeLuca.  Evidence shows that the 
Veteran has discomfort of the left toe and left foot, as well 
as abnormal wear on his shoes.  As such, these symptoms 
result in a certain level of functional loss.  However, there 
is a lack of objective medical evidence showing that the 
Veteran suffers any additional measurable functional loss 
during flare-ups or with use, above and beyond the limitation 
already considered, for either disability. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, which involves a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

While the Board acknowledges that the Veteran's toe 
disability may have some degree of impairment upon the 
Veteran's occupation, the Veteran maintained his job as a 
carpenter as of his most recent VA examination in April 2008.  
Further, the assigned rating of 10 percent for residuals of a 
gunshot wound to the left big toe along with the additional 
10 percent rating for a painful surgical scar reflect that 
the disability is productive of some impairment in earning 
capacity.

In addition, the record reflects that the Veteran has not 
required frequent hospitalizations for his disability and 
that the manifestations of his disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
Veteran's disability would be in excess of that contemplated 
by the assigned rating.  The Board has determined that there 
are no unusual or exceptional factors in this case warranting 
the referral of either claim for extra-schedular 
consideration.

In light of the foregoing, the Board finds that a higher 
rating is not warranted for the Veteran's disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against a rating in excess of 10 percent residuals of a 
gunshot wound, left great toe.  However, as indicated above, 
the criteria for a separate rating for a painful scar is 
warranted.  


ORDER

Entitlement to service connection for a vascular disorder, to 
include a skin rash, on a direct basis and as secondary to 
herbicide exposure, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound, left great toe, with fracture, is denied.

Entitlement to a separate 10 percent rating for a scar, left 
great toe, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
whether the Veteran's degenerative joint disease of the 
spine, left hip, and left knee was caused or aggravated by 
the Veteran's service-connected residuals of a gunshot wound 
of the left great toe.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

While a January 2007 VA examination noted that the Veteran's 
diagnoses of degenerative joint disease were not likely 
related to his service-connected toe disability, the examiner 
noted that medical literature would support a diagnosis of 
degenerative joint disease on one joint caused by 
degenerative joint disease in another if there was a 
significant gait abnormality.  A subsequent December 2007 VA 
treatment report suggested that the Veteran had an abnormal 
gait.  In particular, the Veteran had irregular heel wear on 
the his boots, most likely due to weight bearing so as to 
relieve pressure on the Veteran's left foot.  The treating 
physician opined that this gait shift most likely aggravated 
his left knee disorder.  However, subsequent treatment 
records, to include the report of an April 2008 VA 
examination, show that the Veteran's gait was near normal.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  As 
such, this case should be remanded for an etiological opinion 
regarding degenerative joint disease of the spine, left knee, 
and left hip.  If the examiner concludes that the Veteran's 
diagnoses of degenerative joint disease were not caused by 
his service-connected toe disability, the examiner should 
opine as to whether the Veteran's degenerative joint disease 
of the spine, left hip, or left knee has been aggravated 
beyond its normal progression due to the service-connected 
toe disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination to determine the nature and 
etiology of his current degenerative 
joint disease of the spine, left knee, 
and left hip.  After examination and 
review of the claims folder, the examiner 
should address the following:

a)	As to each diagnosed spine, left 
knee, or left hip disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) originated 
either during active service or 
are otherwise related to his 
currently-service-connected left 
toe disability.  

b)	For any current spine, left 
knee, or left hip disorder that 
was neither caused by the 
Veteran's period of active 
service, nor his service-
connected toe disability, the 
examiner should address whether 
it at least as likely as not 
that the disability has been 
aggravated as a result of the 
service-connected toe injury. 

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  A 
rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
the Veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


